J-S48019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                   Appellee           :
                                      :
              v.                      :
                                      :
 DERRICK TT WALKER                    :
                                      :
                   Appellant          :       No. 1564 EDA 2019

           Appeal from the PCRA Order Entered April 22, 2019
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007470-2011


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                   Appellee           :
                                      :
              v.                      :
                                      :
 DERRICK TT WALKER                    :
                                      :
                   Appellant          :       No. 1565 EDA 2019

           Appeal from the PCRA Order Entered April 22, 2019
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007471-2011


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                   Appellee           :
                                      :
              v.                      :
                                      :
 DERRICK TT WALKER                    :
                                      :
                   Appellant          :       No. 1566 EDA 2019

           Appeal from the PCRA Order Entered April 22, 2019
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007472-2011
J-S48019-20


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    DERRICK TT WALKER                            :
                                                 :
                       Appellant                 :      No. 1567 EDA 2019

               Appeal from the PCRA Order Entered April 22, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007473-2011


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                                FILED OCTOBER 30, 2020

        Appellant, Derrick TT Walker, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We vacate and

remand for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

June 6, 2013, a jury convicted Appellant at the above-listed docket numbers

of four counts of unlawful contact with a minor, four counts of corruption of

minors, and one count each of unlawful restraint, luring a child into a motor

vehicle, and simple assault. Appellant’s convictions stem from offenses he

committed in May 2011, when he made lewd comments to four young girls on

their way to school, and he attempted to pull one of the girls into his vehicle.


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-S48019-20


The court sentenced Appellant on January 23, 2014, to an aggregate term

across all dockets of four to ten years’ imprisonment.          The court also

designated Appellant a sexually violent predator.      This Court affirmed the

judgment of sentence on May 13, 2016, and our Supreme Court denied

allowance of appeal on October 13, 2016. See Commonwealth v. Walker,

139 A.3d 225 (Pa.Super. 2016), appeal denied, 638 Pa. 767, 158 A.3d 1243

(2016).

       On January 17, 2018, Appellant filed a pro se PCRA petition. The court

appointed PCRA counsel, who filed amended petitions on October 10, 2018

and February 19, 2019. In the February 19, 2019 filing, Appellant produced

a cash slip confirming that he handed his pro se PCRA petition to prison

authorities for mailing on January 12, 2018.2       PCRA counsel alleged the

petition was timely filed under the prisoner mailbox rule, and that trial counsel

had been ineffective for conceding Appellant’s guilt in opening statements at

trial, despite Appellant’s objections. While the PCRA petition was pending,

Appellant sent numerous letters to PCRA counsel, complaining about their

failure to communicate and asking PCRA counsel to file supplemental amended

petitions. PCRA counsel did not file any further petitions on Appellant’s behalf.

       On March 19, 2019, the court issued notice of its intent to dismiss the



____________________________________________


2 Pursuant to the prisoner mailbox rule, “a pro se prisoner’s document is
deemed filed on the date he delivers it to prison authorities for mailing.”
Commonwealth v. DiClaudio, 210 A.3d 1070, 1074 (Pa.Super. 2019).

                                           -3-
J-S48019-20


petition without a hearing, per Pa.R.Crim.P. 907.        The Rule 907 notice

informed Appellant that he had 20 days to reply, and that his petition was

scheduled for formal dismissal on April 22, 2019.

       On March 25, 2019, Appellant filed a pro se letter with the court, asking

it to send Appellant a copy of his amended PCRA petition in an expedited

manner. Appellant claimed he was in receipt of the court’s Rule 907 notice,

but that PCRA counsel had failed to keep him apprised of any developments

in his case. Appellant was unsure if counsel would be filing any response to

Rule 907 notice. Appellant also claimed he did not have a copy of the amended

PCRA petition, and he could not be certain what issues PCRA counsel raised

on his behalf. Appellant expressed his intent to respond to Rule 907 notice.

The court forwarded Appellant a copy of PCRA counsel’s February 19, 2019

amended PCRA petition on March 29, 2019.

       On April 12, 2019, Appellant filed a pro se motion for new counsel.

Appellant alleged PCRA counsel’s ineffectiveness, cited their “irreconcilable

differences,” and requested the appointment of new PCRA counsel. The court

did not take any action on this motion.

       On April 22, 2019, the court denied PCRA relief.        That same day,

Appellant filed a pro se response to Rule 907 notice.3 In this filing, Appellant

____________________________________________


3 Appellant’s pro se response to Rule 907 notice is dated April 12, 2019.
Although the record does not contain a cash slip indicating exactly when
Appellant deposited this filing to prison authorities for mailing, the date



                                           -4-
J-S48019-20


again alleged PCRA counsel’s ineffectiveness for failing to tell Appellant about

the status of his case, failing to inform Appellant of the content of the amended

PCRA petition, and failing to explain the court’s Rule 907 notice. Appellant

maintained PCRA counsel had been derelict in his duty to keep Appellant

informed about developments in his case, did not discuss any PCRA strategy

with Appellant, and excluded meritorious issues from Appellant’s amended

PCRA petition. Appellant explained he had previously cited PCRA counsel’s

ineffectiveness in his motion for new counsel, but he was still waiting for a

ruling from the court on that motion. Appellant also acknowledged that his

response to Rule 907 notice was filed beyond the 20-day deadline,4 but

Appellant explained he did not receive the copy of PCRA counsel’s amended

PCRA petition until April 9, 2019, due to delays in the prison mail system.

       On May 20, 2019, Appellant timely filed a pro se notice of appeal at each

underlying docket.      Appellant filed a voluntary concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), on May 29, 2019. On

January 13, 2020, this Court consolidated the appeals sua sponte.

Additionally, observing that Appellant had filed a pro se notice of appeal and

that PCRA counsel had not been permitted to withdraw, this Court remanded


____________________________________________


indicates it was filed before the court’s denial of PCRA relief pursuant to the
prisoner mailbox rule, see DiClaudio, supra, even though the court
presumably had not received it at the time it denied relief.

4See Pa.R.Crim.P. 907(1) (allowing petitioner to respond to Rule 907 notice
within 20 days of date of notice).

                                           -5-
J-S48019-20


for a determination as to whether PCRA counsel had abandoned Appellant and

further action as necessary to protect Appellant’s appellate rights. On January

30, 2020, the PCRA court permitted PCRA counsel to withdraw, and

subsequently appointed current counsel to represent Appellant on appeal.

      Appellant raises three issues for our review:

         Whether the [PCRA] court erred in finding trial counsel was
         not ineffective for failing to request a bill of particulars?

         Whether the [PCRA] court erred in denying without an
         evidentiary hearing [Appellant’s] claim that trial counsel was
         ineffective for conceding that [Appellant] made lewd
         remarks to the victims when this concession was made
         without [Appellant’s] consent in violation of McCoy v.
         Louisiana, 138 S.Ct. 1500 (2018)?

         Whether PCRA counsel was ineffective for failing to
         challenge the retroactive application of SORNA and/or
         SORNA II to [Appellant’s] case since it constitutes an illegal
         sentence and ex post facto violation of the Pennsylvania and
         United States Constitutions since the crimes in question
         occurred before the enactment of SORNA?

(Appellant’s Brief at 3).

      As a preliminary matter, we must address Appellant’s allegations of

PCRA counsel’s ineffectiveness raised in response to the Rule 907 notice. This

Court has recently explained:

         “[W]here an indigent, first-time PCRA petitioner was denied
         his right to counsel—or failed to properly waive that right—
         this Court is required to raise this error sua sponte and
         remand for the PCRA court to correct that mistake.”
         Commonwealth v. Stossel, 17 A.3d 1286, 1290
         (Pa.Super. 2011).

         As this is Appellant’s first PCRA petition, he enjoys a well-
         recognized right to legal representation during this initial

                                     -6-
J-S48019-20


       collateral review of his judgment of sentence.             See
       Commonwealth v. Albert, 561 A.2d 736, 738 (Pa. 1989)
       (“[I]n this Commonwealth one who is indigent is entitled to
       the appointment of counsel to assist with an initial collateral
       attack after judgment of sentence”). In this context, “the
       right to counsel conferred on initial PCRA review means ‘an
       enforceable right’ to the effective assistance of counsel.”
       See Commonwealth v. Holmes, 79 A.3d 562, 583 (Pa.
       2013) (quoting Commonwealth v. Albrecht, 720 A.2d
       693, 699-700 (Pa. 1998)).

       While the existence of this right is well-established, the
       procedure for its enforcement, i.e., raising allegations of
       PCRA counsel’s ineffectiveness, remains ill-defined under
       Pennsylvania law:

          [T]here is no formal mechanism in the PCRA for a
          second round of collateral attack focusing upon the
          performance of PCRA counsel, much less is there a
          formal mechanism designed to specifically capture
          claims of previous counsel’s ineffectiveness defaulted
          by initial-review PCRA counsel. Frankly, this Court
          has struggled with the question of how to enforce the
          “enforceable” right to effective PCRA counsel within
          the strictures of the PCRA[.] The question of whether
          and how to vindicate the right to effective PCRA
          counsel has been discussed at length in majority
          opinions and in responsive opinions .... But, the
          Justices have not been of one mind respecting how to
          resolve the issue, and no definitive resolution has
          emerged.

       Holmes, supra at 583-84. Stated more succinctly, “since
       petitioners are not authorized to pursue hybrid
       representation and counsel cannot allege [their] own
       ineffectiveness, claims of PCRA counsel ineffectiveness
       cannot ordinarily be raised in state post-conviction
       proceedings[.]”    Commonwealth v. Rykard, 55 A.3d
       1177, 1188 (Pa.Super. 2012) (emphasis added).

       However, our Supreme Court also concomitantly requires
       counseled PCRA petitioners to raise allegations of PCRA
       counsel’s ineffectiveness in response to a Rule 907 notice of
       intent to dismiss, or risk waiver. See Commonwealth v.

                                    -7-
J-S48019-20


         Pitts, 981 A.2d 875, 880 n.4 (Pa. 2009).

                                  *    *    *

         Subsequent interpretation of Pitts by both the Supreme
         Court and this Court have reaffirmed this aspect of the
         holding. See Commonwealth v. [A.] Robinson, 139 A.3d
         178, 184 n.8 (Pa. 2016); Commonwealth v. Henkel, 90
         A.3d 16, 25 (Pa.Super. 2014) (en banc) (“[T]he Pitts
         majority mandated that a petitioner raise any allegations of
         PCRA counsel ineffectiveness in response to the PCRA
         court’s notice of dismissal”).

Commonwealth v. Betts, 2020 PA Super 225, ___ A.3d ___, 2020 WL

5524288, at *4-*5 (Pa.Super. filed Sept. 15, 2020) (some internal citations

omitted).

      Additionally, this Court has emphasized the importance of effective

assistance of counsel regarding a petitioner’s first PCRA petition:

         While the right to legal representation in the PCRA context
         is not constitutionally derived, the importance of that right
         cannot be diminished merely due to its rule-based
         derivation. In the post-conviction setting, the defendant
         normally is seeking redress for trial counsel’s errors and
         omissions. Given the current time constraints of [the
         PCRA], a defendant’s first PCRA petition, where the rule-
         based right to counsel unconditionally attaches, may well be
         the defendant’s sole opportunity to seek redress for such
         errors and omissions. Without the input of an attorney,
         important rights and defenses may be forever lost.

Commonwealth v. J. Robinson, 970 A.2d 455, 458-59 (Pa.Super. 2009)

(en banc). Importantly, “[a]n indigent petitioner is entitled to appointment of

counsel on his first PCRA petition, even where the petition appears untimely

on its face.” Commonwealth v. Perez, 799 A.2d 848, 851 (Pa.Super. 2002).

“In such cases, counsel is appointed principally to determine whether the

                                      -8-
J-S48019-20


petition is indeed untimely, and if so, whether any exception to the timeliness

requirements [of the PCRA] applies.” Id. at 852.

      In Betts, supra, the appellant had complied with Pitts by asserting

PCRA counsel’s ineffectiveness in response to the PCRA court’s issuance of

Rule 907 notice, and before entry of a final PCRA order.           Id. at *5.

Nevertheless, the PCRA court did not consider the allegations of PCRA

counsel’s ineffectiveness prior to dismissing his PCRA petition, so the

appellant’s “concerns were not reviewed or investigated by the PCRA court in

a meaningful way.”    Id.   Consequently, this Court held that the appellant

“never received the assistance of counsel in arguing the merits of these

ineffectiveness claims to the PCRA court.” Id. at *6. This Court reasoned:

         Appellant’s rule-based right to effective counsel extends
         throughout the entirety of his first PCRA proceeding. See
         Holmes, supra at 583; Henkel, supra at 22-23 (citing
         Pa.R.Crim.P. 904(F)(2)). Necessarily, Appellant had a right
         to effective counsel when he alleged [PCRA counsel’s]
         ineffectiveness in response to the PCRA court’s Rule 907
         notice. Id. However, as a matter of Pennsylvania law, he
         could not rely upon [PCRA] counsel to assist him in this
         specific context. See Commonwealth v. Spotz, 18 A.3d
         244, 329 n.52 (Pa. 2011) (“[C]ounsel cannot argue his or
         her own ineffectiveness”); see also, e.g., Commonwealth
         v. Ellis, 626 A.2d 1137, 1138-39 (Pa. 1993) (“[U]nder no
         other circumstances are counsel and client permitted to
         present opposing arguments”).

         In this specific context, Appellant’s timely allegations of
         ineffectiveness created a “substantial” and “irreconcilable”
         conflict in his relationship with [PCRA counsel].       See
         Pa.R.Crim.P. 122(C) (“A motion for change of counsel by a
         defendant for whom counsel has been appointed shall not
         be     granted    except    for   substantial    reasons”);
         Commonwealth v. Jette, 611 Pa. 166, 23 A.3d 1032,

                                     -9-
J-S48019-20


         1041 n.10 (2011) (“To satisfy this standard, a defendant
         must demonstrate he has an irreconcilable difference with
         counsel that precludes counsel from representing him”).
         Our case law is replete with instances where allegations of
         ineffectiveness have necessitated the appointment of
         substitute counsel in the post-collateral context. See, e.g.,
         Commonwealth v. Fox, 383 A.2d 199, 200 (Pa. 1978)
         (“[W]e cannot assume that appellant’s [post-conviction]
         counsel adequately advised appellant of his own
         inadequacies ....”) (citing Commonwealth v. Sherard,
         384 A.2d 234, 234 (Pa. 1977) (same)).

                                  *     *      *

         In sum, we believe that Appellant is entitled to remand for
         the appointment of substitute PCRA counsel to prosecute
         these abeyant claims of ineffectiveness. Our Supreme Court
         has opined that remand and appointment of new PCRA
         counsel is appropriate in such circumstances:

            An indigent petitioner has the right to appointment of
            counsel to assist in prosecuting a first PCRA petition.
            Where that right has been effectively denied by the
            action of court or counsel, the petitioner is entitled to
            remand to the PCRA court for appointment of counsel
            to prosecute the PCRA petition. The remand serves
            to give the petitioner the benefit of competent counsel
            at each stage of post-conviction review.

         Commonwealth v. Kenney, 732 A.2d 1161, 1164 (Pa.
         1999); see also Commonwealth v. Cox, 204 A.3d 371,
         390 (Pa. 2019) (affirming Kenney for the proposition that
         “remand for appointment of counsel is appropriate remedy
         when the right to appointment [of] counsel has been
         effectively denied”).

Betts, supra at *6-*7 (internal footnote omitted).

      Instantly, the record confirms that Appellant is indigent and that the

current petition is his first PCRA petition. After receiving the court’s Rule 907

notice, Appellant alleged PCRA counsel’s ineffectiveness in his April 12, 2019


                                      - 10 -
J-S48019-20


motion for change of counsel. Notwithstanding Appellant’s allegations, the

court did not act on this motion or decide whether Appellant was entitled to

the appointment of new PCRA counsel.               Appellant again expressly alleged

PCRA counsel’s ineffectiveness in his response to Rule 907 notice. Regardless

of the timeliness of this filing, the court was aware of Appellant’s

ineffectiveness allegations against PCRA counsel prior to dismissing the PCRA

petition.

       Significantly, the Commonwealth maintains on appeal that the current

PCRA petition is actually untimely by one day, and that Appellant did not allege

any exceptions to the PCRA time-bar in his pro se PCRA petition or amended

petitions.5 The Commonwealth’s analysis in this respect appears to be correct,

where the Supreme Court denied allowance of appeal on October 13, 2016

and Appellant had until Wednesday, January 11, 2017, to file a timely PCRA

petition. See 42 Pa.C.S.A. § 9545(b)(1), (3) (stating any petition filed under

this subchapter shall be filed within one year date of judgment becomes final

unless petitioner can plead and prove one of enumerated timeliness

exceptions; judgment becomes final at conclusion of direct review, including

discretionary review in Supreme Court of United States and Supreme Court of

Pennsylvania, or at expiration of time for seeking such review); U.S.Sup.Ct.R.

13 (allowing 90 days to file petition for writ of certiorari with U.S. Supreme


____________________________________________


5We note that the PCRA court denied relief on Appellant’s claims for lacking
merit. The court did not conduct any timeliness analysis.

                                          - 11 -
J-S48019-20


Court). Appellant did not file his pro se PCRA petition until Thursday, January

12, 2017, under the prisoner mailbox rule.

       The fact that the current PCRA petition is facially untimely does not

deprive Appellant of meaningful appointment of counsel throughout litigation

of his first PCRA petition. See Perez, supra. Under these circumstances,

the best resolution of this case is to vacate the order denying PCRA relief and

remand for further proceedings.          See Kenney, supra; Betts, supra. On

remand, current counsel shall: (1) discern whether the instant PCRA petition

is untimely and if any time-bar exception applies; (2) review Appellant’s pro

se allegations of PCRA counsel’s ineffectiveness;6 (3) file supplemental

briefing limited to these issues within a reasonable time frame; and (4)

continue to represent Appellant for the duration of these PCRA proceedings.

The Commonwealth shall have a reasonable opportunity to respond.

Thereafter, the PCRA court shall proceed as it deems appropriate. See id.

(issuing similar instructions upon remand).

       Order vacated.        Case remanded with instructions.   Jurisdiction is

relinquished.




____________________________________________


6 As this Court acknowledged in Betts, “Appellant’s assertions of [PCRA
counsel’s] ineffectiveness may ultimately prove meritless. Our holding is
concerned only with ensuring those claims are given proper consideration.
Due to the nature of our holding, we express no opinion on the arguable merit
of Appellant’s assertions.” Betts, supra at *7 n.13.

                                          - 12 -
J-S48019-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




                          - 13 -